DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second and third attachment members each being selected from “a loop, a hook, an anchor, a barb, an eyelet, or a clip, or combinations thereof” must be shown or the feature(s) canceled from the claim(s), since the attachment members are not shown being selected as a hook, an anchor, a barb, an eyelet, or a clip, or combinations thereof.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0064], there are multiple incomplete references to U.S. Patent Application numbers, including improper bracketed citations to Attorney Docket numbers.  
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 1, “the tissue retraction device” should read “the tissue traction device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raju (US 2007/0250116 A1).
Regarding claim 1, Raju discloses a tissue traction device (2; Figs. 10, 14; para. [0050]), comprising:
a traction band (4; Fig. 10; para. [0033], [0046]) having a first end, a second end (see Examiner’s Annotated Fig. 10 - #1, below), a length therebetween and extending along a longitudinal axis (a length of traction band 4 extending between distalmost attachment members/rings; Fig. 10);
a first attachment member (6; Fig. 10; para. [0046]) extending from the first end of the traction band (see Examiner’s Annotated Fig. 10 below);
a second attachment member (16; Fig. 10) associated with the traction band between the first end and the second end of the traction band (see Examiner’s Annotated Fig. 10 - #1,  below); and
a third attachment member (18; Fig. 10) extending from the second end of the traction band (see Examiner’s Annotated Fig. 10 - #1, below).

    PNG
    media_image1.png
    383
    686
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 10 of Raju - #1
Regarding claim 2, Raju discloses the tissue traction device of claim 1, further comprising a ring (44; Fig. 14; para. [0050]) disposed about and positioned along the length of the traction band (ring 44 is shown coupled with first attachment member/ring 16 of device 2, thereby disposed about and positioned along the length of traction band 4 of device 2; Figs. 10, 14; Note that the term “about” has been construed to mean “in the immediate neighborhood of”, “in proximity to”, “near, as to place”, etc. as defined by http://www.freedictionary.org/?Query=about, and further instances of the term “about” will be treated accordingly based on this interpretation), wherein the ring is slidable along the length of the traction band (ring 44 of device 2A is considered to be slidable along a portion of a length of band 4, of device 2, while it is being coupled to ring 16 of device 2 or another attachment member/ring of device 2; Fig. 14).
Regarding claim 3, Raju discloses the tissue traction device of claim 1, further comprising a ring (44; Fig. 14; para. [0050]) disposed about and positioned along the length of the traction band (see Fig. 14), wherein the ring is fixed to the traction band (ring 44 can be coupled/fixed to ring 16 of device 2, and thereby fixed to traction band 4 of device 2, via a tissue fastener 40; Fig. 14; para. [0050]).
Regarding claim 4, Raju discloses the tissue traction device of claim 1, further comprising a body (2A; Fig. 14; para. [0050]) disposed at the first end of the traction band (shown at least partially disposed at the left/first end of band 4 of device 2; Figs. 1, 14) and at least one protrusion (at least first and second protrusions defined by coupling rings extending from the body 2A; see Examiner’s Annotated Fig. 14 below; also see para. [0033], [0046], [0050]) disposed on the body (2A; Fig. 14), wherein the protrusion extends at an angle radially away from the longitudinal axis of the traction band (see Examiner’s Fig. 14 below). 

    PNG
    media_image2.png
    492
    770
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 14 of Raju
Regarding claim 5, Raju discloses the tissue traction device of claim 4, further comprising a plurality of protrusions (see Examiner’s Annotated Fig. 14 above) arranged circumferentially about the body (Examiner notes that body 2A includes an elastic portion/band, similar to traction band 4 of device 2, so that body 2A can be configured in a circular manner wherein the protrusions identified above in Examiner’s Annotated Fig. 14 are arranged circumferentially about the body).
Regarding claim 8, Raju discloses the tissue traction device of claim 4, further comprising at least a first and second protrusion, the second protrusion disposed on the body between the first protrusion and a first end of the body (see Examiner’s Annotated Fig. 14 above).
Regarding claim 6, Raju discloses the tissue traction device of claim 1, wherein the first attachment member, the second attachment member, and the third attachment member are each selected from a loop (first, second, and third attachment members 6, 16, and 18 are each configured as rings, i.e. loops; Fig. 14 para. [0033], [0046], [0050]), a hook, an anchor, a barb, an eyelet, or a clip, or combinations thereof.
Regarding claim 10, Raju discloses a tissue traction system (tissue approximator-retractor elastic device 2 and similar device 2A, collectively, as shown in Fig. 14; para. [0033], [0044], [0050]), comprising:
a tissue traction device (2; Fig. 10) comprising:
a traction band (4; Fig. 10; para. [0033], [0046]) having a first end, a second end (see Examiner’s Annotated Fig. 10 - #1, above), and a length therebetween (see Fig. 10);
a body (2A; Fig. 14; para. [0050]) coupled to the traction band (coupled to traction band 4 of device 2 via clip 40 coupling the attachment member 16 of device 2 with ring 44 of body 2A; Fig. 14; para. [0050]);
at least one protrusion (see 2nd protrusion indicated in Examiner’s Annotated Fig. 14 above; para. [0050]) disposed on the body (2A; Fig. 14);
a first attachment member (36; Fig. 14; para. [0050]) extending from the body (2A; Fig. 14; para. [0050]; see Examiner’s Annotated Fig. 14 above);
a second attachment member (16; Figs. 10, 14) extending from traction band (4; Fig. 10); and
a third attachment member (18; Figs. 10, 14) extending from the second end of the traction band (see Examiner’s Annotated Fig. 10 - #1, above, with regard to “second end” of the traction band 4);
a first tissue fastener (38; Fig. 14) engageable with the first attachment member (36; Fig. 14; para. [0036], [0050]); and
a second tissue fastener (40; Fig. 14) engageable with the second attachment member (16; Fig. 14; para. [0050]).
Regarding claim 12, Raju discloses the tissue traction system of claim 10, wherein the first tissue fastener (36; Fig. 14) is configured to reversibly engage the first attachment member (36; see para. [0036], [0050]-[0051]) with a first target tissue location (20; Fig. 14) and wherein the second tissue fastener (40; Fig. 14) is configured to reversibly engage the second attachment member (16; Fig. 14; para. [0050]-[0051]) with a second target tissue location (42; Fig. 14; para. [0050]).
Regarding claim 13, Raju discloses the tissue traction system of claim 10, further comprising a third tissue fastener (14; Fig. 14) engageable with the third attachment member (18; Fig. 14; para. [0048]-[0049]).
Regarding claim 14, Raju discloses the tissue traction system of claim 10, wherein the body (2A; Fig. 14) is disposed at the first end of the traction band (shown at least partially disposed at/near the first/right end of band 4 of device 2; Fig. 14; para. [0050]).
Regarding claim 16, Raju discloses the tissue traction system of claim 10, a ring (44; Fig. 14; para. [0050]) disposed about and positioned along the length of the traction band (shown in Fig. 14 as being disposed about/near and positioned along a length of traction band 4, indicated in Fig. 10, of device 2; para. [0050]), the second attachment member extending from the ring (when second tissue fastener is engages ring 44 and second attachment member 16, the second attachment member 16 extends from ring 44; Fig. 14).
Regarding claim 17, Raju discloses a method of applying traction to tissue (see Figs. 9-14 and para. [0044]-[0050]), the method comprising:
delivering a tissue traction device (2; Figs. 10, 14; para. [0050]) to a target tissue (see Figs. 10-14: target tissue including tissue portions 20, 22, 26);
attaching a first attachment member (6, shown in figures 10-14) from a first end (right end; also see Examiner’s Annotated Fig. 10 - #2, below) of the tissue traction device to the target tissue (20, as shown attached via fastener 12; Figs. 10-14; para. [0050]);
attaching a second attachment member (18, shown in Figs. 10-14) from a length of the tissue traction device to an anchoring portion of tissue (22, as shown attached via fastener 14; Figs. 10-14; para. [0050]);
performing a procedure on the target tissue (using cutter 32 to separate tissue portion 26 from target tissue 20; Figs. 11-14; para. [0048]-[0050]); and
adjusting a tension applied by the tissue traction device to the target tissue (tension applied by traction device 2 is adjusted by providing a second traction device 2A, as shown in Fig. 14; a coupling ring 36 of the second device 2A can be attached to target tissue 20 via a clip 38, and another clip 40 can be used to couple a ring 16 of traction device 2 with a ring 44 of second device 2A, where the rings 16 and 44 are then coupled to another tissue portion 42 to adjust a tension applied on target tissue 20 by traction device 2; para. [0046], [0050]).
Regarding claims 18 and 19, Raju discloses the method of claim 17, further comprising engaging a third attachment member (16; Figs. 10, 14) from a second end of the tissue traction device (see Examiner’s Annotated Fig. 10 - #2, below) to a first protrusion extending from the tissue traction device or to another anchoring portion of tissue (a third attachment member 16, disposed on a second end of the device 2, is engaged with another anchoring tissue portion 42 as shown in Fig. 14; para. [0050]). 
Further, Examiner notes that the limitations of claim 19 are not required by the claims, as claim 19 is directly related to an alternative and optional feature of claim 18.  Raju teaches the step of engaging a third attachment member from a second end of the tissue traction device “to another anchoring portion of tissue”, where engaging the third attachment member “to a first protrusion extending from the tissue traction device” becomes alternative and optional, and thus the features of claim 19 are not required by the claims, and therefore Raju reads on the claim.

    PNG
    media_image3.png
    369
    712
    media_image3.png
    Greyscale

Examiner’s Annotated Fig. 10 of Raju - #2

Regarding claim 20, Raju discloses the method of claim 17, wherein attaching the first attachment member (6; Figs. 10-14) extending from the first end of the tissue traction device (first/left end of device 2; see Examiner’s Annotated Fig. 10 - #2, below) to the target tissue (20; Fig. 14) further comprises engaging the first attachment member and the target tissue with a first fastener (12, as labeled in Figs. 10-13 and shown attached with target tissue 20 in Fig. 14), and wherein attaching the second attachment member (18; Fig. 14) extending from the length of the tissue traction device (2; Fig. 18) to the anchoring portion (22; Fig. 14) of tissue further comprises engaging the second attachment member and the anchoring portion of tissue with a second fastener (14; Fig. 14; para. [0046], [0048]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 2016/0143634 A1), hereinafter “Scott”. 
Regarding claim 1, Scott discloses a tissue traction device (see Fig. 29), comprising:
a traction band (defined by suture length extending through surgical tubing 14, 22; Fig. 29; para. [0135]) having a first end, a second end, a length therebetween and extending along a longitudinal axis (see Examiner’s Annotated Fig. 29 below);
a first attachment member (80; Fig. 29) extending from the first end of the traction band (see Examiner’s Annotated Fig. 29 below);
a second attachment member (84; Fig. 29) associated with the traction band between the first end and the second end of the traction band (see Examiner’s Annotated Fig. 29 below); and
a third attachment member (82; Fig. 29) extending from the second end of the traction band (see Examiner’s Annotated Fig. 29 below).

    PNG
    media_image4.png
    503
    439
    media_image4.png
    Greyscale

Examiner’s Annotated Fig. 29 of Scott

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2016/0143634 A1) in view of Tremulis et al. (US 2009/0276038 A1), hereinafter “Tremulis”.
Regarding claim 2, Scott discloses the tissue traction device of claim 1.
Scott also discloses wherein the attachment member, such as the second attachment member, for instance (indicated in Examiner’s Annotated Fig. 29 above), can be slidable along the traction band (see claim 11 of Scott: a tissue connector mounted on a traction band between other tissue connectors for sliding movement along a percentage of the cord length; also see “T” bar attachment member configuration in Figs. 20A-21B; para. [0126]-[0127]).
However, Scott does not explicitly disclose the traction device, as described above with respect to claim 1, including a ring slidable along the length of the traction band. 
Tremulis is considered analogous to the claimed invention because it is directed towards suturing device having a band and an attachment member (see device 380 in Fig. 54 with a plurality of “T” bar attachment members) including a ring slidable along the band (a loop/ring at an end of “T” bar attachment members is slidable along the suture band; Fig. 54; para. [0100]-[0102]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott’s traction device, as described above with respect to claim 1, by modifying the second attachment member to be slidably coupled to the traction band by a ring that is slidable along the length of the traction band, as taught by Tremulis, because it is a known suitable alternative for coupling an attachment member with the traction band, as evidenced by Scott and Tremulis, and would allow for adjustment of the device to ensure proper placement/installation of the device.

Regarding claim 7, Scott as modified by Tremulis discloses the tissue traction device of claim 2,  the tissue traction device of claim 2, further comprising: 
a first stopper (14, in Scott; Fig. 29; para. [0135]) disposed about the traction band between the ring and the first end (see Examiner’s Fig. 29 of Scott, Modified, below), the first stopper configured to prevent the ring from translating along the length of the traction band to the first attachment member (with the modification in view of Tremulis, the ring allows for slidable movement along the traction band and has an opening very similar to the diameter of the band, as evidenced by Fig. 54 in Tremulis, and thus the stopper 14 of Scott would prevent further sliding of the ring towards the first attachment member because the stopper is much greater in diameter than the traction band); and 
a second stopper (22, in Scott; Fig. 29; para. [0135]) disposed about the traction band between the ring and the second end (see Examiner’s Fig. 29 of Scott, Modified, below), the second stopper configured to prevent the ring from translating along the length of the traction band to the second attachment member (with the modification in view of Tremulis, the ring allows for slidable movement along the traction band and has an opening very similar to the diameter of the band, as evidenced by Fig. 54 in Tremulis, and thus the stopper 22 of Scott would prevent further sliding of the ring towards the second attachment member because the stopper is much greater in diameter than the traction band).


    PNG
    media_image5.png
    450
    509
    media_image5.png
    Greyscale

Examiner’s Annotated Fig. 29 of Scott, Modified

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2007/0250116 A1) in view of Hiernaux et al. (US 2017/0095363 A1). 
Regarding claim 9, Raju discloses the tissue traction device of claim 1.
Raju does disclose wherein each of the first, second and third attachment members (6, 16 and 18, respectively; Fig. 10) can be selectively engaged with different tissue portions to anchor the device in various configurations (see Figs. 10-14; para. [0034], [0046]-[0050]). 
However, Raju does not disclose wherein at least one of the first attachment member, the second attachment member, and the third attachment member further comprises a visual indicator that is visually distinguishable from the remaining members.
Hiernaux  is considered analogous to the claimed invention because it is directed towards a tissue traction device (anchor assembly 40; Fig. 4) for securing gastrointestinal tissue folds relative to one another (see Fig. 15; para. [0040]), the device comprising an attachment member that further comprises a visual indicator that is visually distinguishable from other members of the device (loop/attachment member 133 is made discernably different, comparted to other portions 13, 14, e.g., having a different color or other recognizable features such as visual markers, in order to be easily recognized; Fig. 4; para. [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of Raju’s first, second, and/or third attachment members to include a visual indicator provided thereon, e.g. by providing a visual marker/indicator on the first attachment member extending from the first end of the traction band, because doing so would enable a medical professional to better identify the particular attachment member, as recognized by Hiernaux, and allow the medical professional to distinguish it from the other attachment members, thereby aiding in manipulation/installation of the selected attachment member in the desired location during use.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2007/0250116 A1) in view of Ueda et al. (US 2004/0050395 A1), hereinafter “Ueda”.
Regarding claim 11, Raju discloses the tissue traction system of claim 10. 
Raju does disclose the use of an instrument inserted into the target tissue area to place and actuate tissue fasteners to engage an attachment member (see para. [0036]). 
However, Raju does not specifically disclose the system further comprising a grasping tool configured to engage and move the third attachment member into engagement with the protrusion.
Ueda is considered analogous to the claimed invention because it is directed towards a tissue traction system (see Figs. 1, 6-9), and teaches a grasping tool (see clamping forceps 11 at distal end 23 of an endoscope shown in Figs. 1, 9; para. [0066]-[0068]) configured to engage and move an attachment member into engagement with a protrusion (as shown engaging and moving connector/attachment member 5 into engagement with a clip/protrusion 3; Figs. 1, 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Ueda’s grasping tool with Raju’s tissue traction system, where it is noted that Ueda’s grasping tool would be capable of engaging and moving Raju’s third attachment member into engagement with Raju’s protrusion, because such an inclusion would enable medical personnel to effectively position and engage selected attachment members with the protrusion (and/or with other tissue portions or attachment members) as needed for a given procedure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2007/0250116 A1) in view of Smith et al. (US 2015/0201934 A1), hereinafter “Smith”.
Regarding claim 15, Raju discloses the tissue traction system of claim 10, wherein the first tissue fastener (38; Fig. 14) is engaged with the first attachment member (36, as shown; Fig. 14).
Raju also discloses wherein the tissue traction system is intended for use in endoscopic procedures (see para. [0045]).  
However, Raju does not specifically disclose wherein the tissue retraction device and the first tissue fastener are pre-loaded prior to use within a delivery catheter configured to deliver the traction band, the first tissue fastener, and the second tissue fastener.
Smith is considered analogous to the claimed invention because it is directed towards a tissue traction system comprising a traction band and attachment members (device shown in Figs. 1A-1B, comprising at least a cord 16 and tissue connectors 12, 14; para. [0015]), and teaches wherein the tissue retraction device is pre-loaded prior to use within a delivery catheter (device shown in Figs. 1A-1B is loaded within delivery catheter/tube 142, as shown in partial view of Fig. 17, after which a delivery rod 144 shown in Fig. 15 is inserted through a proximal end of the delivery catheter/tube 142 to push the device through the interior bore of the tube to deliver the device from the tube distal end to a surgical site in a body; para. [0059]-[0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Smith’s delivery catheter with Raju’s tissue traction system, such that at tissue retraction device and first tissue fastener of Raju are pre-loaded into the delivery catheter for delivery to the surgical site, as claimed, where it is understood that the delivery catheter would be configured to deliver the traction band and the first and second tissue fasteners, because the use of a delivery catheter in the claimed manner is a known solution for enabling the device to be easily delivered to an area of the body as required for a given medical procedure, as recognized by Smith (see Smith, para. [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobashi et al. (US 2019/0133591 A1) teaches a tissue traction device with a plurality of attachment members. 
Zhang et al. (CN 107928721 A) teaches a tissue traction device having a plurality of attachment members and tissue fasteners.  
An (CN 109350147 A) teaches a tissue traction device having a plurality of attachment members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773